                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

BARRY PAXTON                                                                        PLAINTIFF
ADC #660117

V.                                  No. 5:18CV00032-JLH-JTR

MICHELLE GRAY,
Assistant Warden, Ester Unit                                                      DEFENDANT


                                              ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

J. Thomas Ray. No objections have been filed. After careful review, the Recommendation is

approved and adopted in its entirety as this Court's findings in all respects.

       IT IS THEREFORE ORDERED THAT:

       1.      Defendant’s motion for summary judgment (Document #20) is granted, and Barry

Paxton’s complaint and amended complaint are dismissed, in their entirety, without prejudice.

       2.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal would not be taken in good faith.

       DATED this 29th day of July, 2019.



                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
